DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 2/8/2022. Claims 1-5, 11, and 15 have been amended. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

On pages 8-9 of the remarks, applicant contends that Kobayashi does not disclose a physical layer device because “Kobayashi appears to be silent regarding how elements of a communication apparatus 10 are distributed among the various layers of a network of an Open Systems Interconnection (OSI) model”, and “Kobayashi does not identify any of these units of the communication apparatus 10 as or being part of a "physical layer device," as recited in claim 1. As a result, some or all of these units may be implemented in layers other than the physical layer such as in the data link layer (e.g., the MAC layer) or other higher layers (e.g., the application layer)”. In response, it is noted that the independent claims do not recite various layers of an OSI model, and the claims also do not recite a MAC layer or application layer. It is noted that the features upon which applicant relies (i.e., various layers of an OSI model, MAC layer, application layer) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Kobayashi’s communication apparatus 10 is interpreted as the claimed physical layer device. Hence, the argument is not persuasive.

On page 9 of the remarks, and similarly on page 12 of the remarks, applicant contends that Kobayashi does not disclose “identifying coding violations” in claims 1 and 5. In response, it is noted that examiner has different interpretation of the claimed feature with respect to Kobayashi’s disclosure. Kobyashi in par. [0031] discloses estimating the transmission-channel characteristics of a relay link by transmitting a reference signal over the relay link so that the receiver can compare the reference signal after transmission with the original one to estimate characteristics such as signal-to-interference ratio (SIR). The number of interferences that result in the signal-to-interference ratio in the transmission signal is interpreted as the claimed coding violations. Accordingly, the argument is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (20070223390, pub. Sep. 27, 2007), hereinafter “Kobayashi”.

Regarding independent claim 1, Kobayashi discloses:
A physical layer device (see Kobayashi, Fig 1 par. [0023]: communication apparatus 10), comprising: 
an input to receive a signal from a shared transmission medium of a wired local area network (see Kobayashi, Fig 2 par. [0026]: a communication network to which the communication apparatus 10 can be applied, and see par. [0027]: The control of error rate and transfer rate is performed for relay transmission from one communication apparatus to another at each relay point in the relay communication network 20.  Such a configuration of the relay communication network is common in wired networks), the shared transmission medium of the wired local area network comprising a physical medium that is a communication path between nodes that are part of the wired local area network (see Kobayashi, Fig 2 par. [0026]: The relay points form tree-structured transmission channels.  An alphabetical character (aa, ab, ac, .  . . , as) denotes each relay point and also indicates the address of the relay point), the nodes including respective instances of physical layer devices (see Kobayashi, Fig 2 par. [0026]: In the relay communication network 20, there are a plurality of relay points where the communication apparatus 10 is located); and 
one or more processors to, at the physical layer device (see Kobayashi, Fig 1 par. [0031]: transmission-channel-characteristic estimating unit 1 and transmission-parameter generating unit 2): 
identify coding violations in the signal received via the shared transmission medium of the wired local area network (see Kobayashi, par. [0031]: The transmission-channel-characteristic estimating unit 1 estimates the transmission-channel characteristics of a relay link.  The estimation can be made, for example, by transmitting a reference signal, which every communication apparatus stores therein, over the relay link so that the receiver can compare the reference signal after transmission with the original one to estimate attenuation and phase characteristics, or signal-to-interference ratio (SIR) as transmission-channel characteristics. The estimation of transmission-channel characteristics using a reference signal can be performed at the time of data transfer.  Besides, the estimation can be performed on activation of the communication apparatus and repeated at regular intervals to obtain up-to-date estimation results); 
determine a rate of the coding violations in the signal (see Kobayashi, par. [0031]: The estimation can be made, for example, by transmitting a reference signal, which every communication apparatus stores therein, over the relay link so that the receiver can compare the reference signal after transmission with the original one to estimate attenuation and phase characteristics, or signal-to-interference ratio (SIR) as transmission-channel characteristics. The estimation of transmission-channel characteristics using a reference signal can be performed at the time of data transfer.  Besides, the estimation can be performed on activation of the communication apparatus and repeated at regular intervals to obtain up-to-date estimation results); and 
estimate a bit error rate of the signal to be the determined rate of the coding violations (see Kobayashi, par. [0033]: the transmission-parameter generating unit 2 generates a transmission parameter that achieves the target individual error rate p based on the transmission-channel characteristics estimated by the transmission-channel-characteristic estimating unit 1, and see Fig 4 par. [0033]: The transmission-parameter generating unit 2 determines to use as the transmission parameter 16-QAM, which satisfies the target individual error rate p and is most effective (capable of high-speed transmission) with a large number of modulated bits).

 Independent claim 11 is the method claim corresponding to claim 1 and hence rejected according to the same reasons given for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (20070223390, pub. Sep. 27, 2007), in view of Sugiura (20080008253, pub. Jan. 10, 2008, hereinafter “Sugiura”.

Regarding claim 2, Kobayashi discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Kobayashi does not disclose wherein the coding violations comprise differential Manchester encoding violations wherein a signal transition between clock periods is not detected.

However, Sugiura discloses wherein the coding violations comprise differential Manchester encoding violations wherein a signal transition between clock periods is not detected (see Sugiura, par. [0050]: in the case of the Biphase coding, the check period may have the time width of the 1/2 bit because one bit of data is represented by the signal level in two 1/2 bit periods that constitute a former and a latter half of the one bit, and see par. [0061]: the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite, and see par. [0070]: in the case of the Biphase coding in the present embodiment, a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit).

Kobayashi and Sugiura are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kobayashi, with the feature of Biphase coding of Sugiura as described above, with the motivation to prevent logical value determination error in received data, as disclosed by Sugiura in par. [0009].

Regarding claim 3, Kobayashi discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Kobayashi does not disclose the one or more processors correct one or more half symbols adjacent to the identified coding violations in the signal.

However, Sugiura discloses the one or more processors correct one or more half symbols adjacent to the identified coding violations in the signal (see Sugiura, par. [0061]: the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero. That is, when the following inequality is fulfilled, the data level is determined as indefinite, and see par. [0070]: a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit, and see par. [0071]: when the check result of the data level in the check period that corresponds to the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5B.  That is, the data level is determined to be an inverted level of the check period that corresponds to the former half of the next bit).

Kobayashi and Sugiura are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kobayashi, with the feature of level correction of indefinite data level of Sugiura as described above, with the motivation to prevent logical value determination error in received data, as disclosed by Sugiura in par. [0009].

Regarding claim 4, the combination of Kobayashi and Sugiura further discloses the one or more processors to correct the one or more half symbols based on signal integrities of a preceding symbol preceding the coding violation and a following symbol following the coding violation (see Sugiura, par. [0070]: a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit, and see par. [0071]: when the check result of the data level in the check period that corresponds to the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5B.  That is, the data level is determined to be an inverted level of the check period that corresponds to the former half of the next bit).

Regarding claim 12, Kobayashi discloses all the claimed limitations as set forth in the rejection of claim 11 above.

Kobayashi does not disclose identifying signal integrities of a half symbol before and of a half symbol after a coding violation.

However, Sugiura discloses identifying signal integrities of a half symbol before and of a half symbol after a coding violation (see Sugiura, Fig 4A, par. [0061]: the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero. That is, when the following inequality is fulfilled, the data level is determined as indefinite, and see par. [0070]: a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit, and see par. [0071]: when the check result of the data level in the check period that corresponds to the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5B.  That is, the data level is determined to be an inverted level of the check period that corresponds to the former half of the next bit).

Kobayashi and Sugiura are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kobayashi, with the feature of level correction of indefinite data level of Sugiura as described above, with the motivation to prevent logical value determination error in received data, as disclosed by Sugiura in par. [0009].

Regarding claim 13, the combination of Kobayashi and Sugiura further discloses wherein identifying signal integrities of a half symbol before and of a half symbol after a coding violation includes identifying signal amplitude integrities of the half symbol before and of the half symbol after the coding violation (see Sugiura, Fig 4A, par. [0061]: when the high level time of the hi-check signal in the check period (hi-signal width hereinafter) and the high level time of the lo-check signal in the check period (lo-signal width hereinafter) are compared, the check unit 37 determines the data level is high (H) when the former one is longer, or determines the data level is low (L) when the latter is longer.  However, the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite).

Regarding claim 14, the combination of Kobayashi and Sugiura further discloses wherein identifying signal integrities of a half symbol before and of a half symbol after a coding violation includes identifying signal waveform shape integrities of the half symbol before and of the half symbol after the coding violation (see Sugiura, Fig 4A, par. [0070]: a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit, and see par. [0071]: when the check result of the data level in the check period that corresponds to the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5B.  That is, the data level is determined to be an inverted level of the check period that corresponds to the former half of the next bit).

Regarding claim 15, the combination of Kobayashi and Sugiura further discloses determining that one of the half symbol before or the half symbol after the coding violation has a signal integrity that differs from an expected signal integrity more than the other of the half symbol before or the half symbol after (see Sugiura, par. [0072]: as shown in FIG. 6A, in a case that the first bit is 0 due to high to low change and the following bits are 1-0-1, even when the check period 4 is determined to be indefinite due to an influence of a noise or the like, the indefinite level of the check period 4 is corrected to be high based on an estimation that the check period 4 has the inverse level of the check result of the check period 5 (i.e., a former half of the next bit) because the check period 4 is the latter half of the bit); and 
correcting the one of the half symbol before or the half symbol after that has the signal integrity that differs more than the other (see Sugiura, par. [0073]: when the check result of the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite to be an inverted level of the check result of the former half of the same bit, and when the check result of the former half of the bit is indefinite, the level correction unit 39 corrects the indefinite to be an inverted level of the check result of the latter half of the same bit).

Regarding claim 16, the combination of Kobayashi and Sugiura further discloses wherein correcting the one of the half symbol before or the half symbol after comprises inverting the one of the half symbol before or the half symbol after (see Sugiura, par. [0073]: when the check result of the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite to be an inverted level of the check result of the former half of the same bit, and when the check result of the former half of the bit is indefinite, the level correction unit 39 corrects the indefinite to be an inverted level of the check result of the latter half of the same bit).

Claims 5-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Sugiura (20080008253, pub. Jan. 10, 2008), in view of Kobayashi (20070223390, pub. Sep. 27, 2007).

Regarding independent claim 5, Sugiura discloses:
A physical layer device (see Sugiura, Fig 1, par. [0033]: keyless entry system 1, and see par. [0010]: receiving unit of the vehicle communication system receives the digital signal that modulates a carrier wave by using a specific coding method for transmitting digital data from a transmitter of the communication system), comprising:
… one or more processors to (see Sugiura, Fig 1, par. [0038]: signal processing circuit 29, and see also par. [0038]: a reception circuit 23 for de-modulating and for outputting the signal received by the antenna 21, and see par. [0034]: a modulation amplifier 15 for performing an analog modulation (e.g., an AM modulation in the present embodiment) of the carrier wave by using a digital signal outputted from the microcomputer 7 and for providing a modulated signal to an antenna 11 after modulation to be transmitted as the radio signal): 
identify a coding violation in the received signal (see Sugiura, par. [0050]: in the case of the Biphase coding, the check period may have the time width of the 1/2 bit because one bit of data is represented by the signal level in two 1/2 bit periods that constitute a former and a latter half of the one bit, and see par. [0061]: data level check unit 37 measures the high level time of the hi-check signal and the lo-check signal for each of the check period that is defined as a period between the edge interval of the sync.  signal, and compares the measurements of the two check signals as shown in FIG. 4A for basically determining the data level of the analog reception signal as identical to the measurement having a longer period of the high level. However, the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite); 
determine a preceding signal integrity of a preceding half symbol immediately preceding the coding violation (see Sugiura, par. [0069]: the level correction unit 39 is a unit that corrects the check result of indefinite that is derived from the data level check unit 37 to have one of the high value or the low value based on the check result of the check period and the rule of coding, and see par. [0071]: when the check result of the data level in the check period that corresponds to the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5B.  That is, the data level is determined to be an inverted level of the check period that corresponds to the former half of the next bit); 
determine a following signal integrity of a following half symbol immediately following the coding violation (see Sugiura, par. [0070]: a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit);  
select one of the preceding half symbol or the following half symbol based, at least in part, on the preceding signal integrity and the following signal integrity (see Sugiura, par. [0072]: as shown in FIG. 6A, in a case that the first bit is 0 due to high to low change and the following bits are 1-0-1, even when the check period 4 is determined to be indefinite due to an influence of a noise or the like, the indefinite level of the check period 4 is corrected to be high based on an estimation that the check period 4 has the inverse level of the check result of the check period 5 (i.e., a former half of the next bit) because the check period 4 is the latter half of the bit); and 
invert the selected one of the preceding half symbol or the following half symbol to correct the received signal (see Sugiura, par. [0073]: when the check result of the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite to be an inverted level of the check result of the former half of the same bit, and when the check result of the former half of the bit is indefinite, the level correction unit 39 corrects the indefinite to be an inverted level of the check result of the latter half of the same bit).

Sugiura does not explicitly disclose:
… an input to receive a signal from a shared transmission medium of a wired local area network, the shared transmission medium of the wired local area network comprising a physical medium that is a communication path between nodes that are part of the wired local area network, the nodes including respective instances of physical layer devices; …

However, Kobayashi discloses:
… an input to receive a signal from a shared transmission medium of a wired local area network (see Kobayashi, Fig 2 par. [0026]: a communication network to which the communication apparatus 10 can be applied, and see par. [0027]: The control of error rate and transfer rate is performed for relay transmission from one communication apparatus to another at each relay point in the relay communication network 20.  Such a configuration of the relay communication network is common in wired networks), the shared transmission medium of the wired local area network comprising a physical medium that is a communication path between nodes that are part of the wired local area network (see Kobayashi, Fig 2 par. [0026]: The relay points form tree-structured transmission channels.  An alphabetical character (aa, ab, ac, .  . . , as) denotes each relay point and also indicates the address of the relay point), the nodes including respective instances of physical layer devices (see Kobayashi, Fig 2 par. [0026]: In the relay communication network 20, there are a plurality of relay points where the communication apparatus 10 is located); …

Sugiura and Kobayashi are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sugiura, with the feature of a communication network to which communication apparatus 10 can be, where the control of error rate and transfer rate is performed for relay transmission from one communication apparatus to another at each relay point in the relay communication network 20 in a wired network, relay points form tree-structured transmission channels, and in the relay communication network 20, there are a plurality of relay points where the communication apparatus 10 is located as disclosed by Kobayashi, with the motivation to provide a communication apparatus that can perform transfer operation more flexibly according to the type or amount of data,  as disclosed by Kobayashi in par. [0073].

Regarding claim 6, the combination of Sugiura and Kobayashi further discloses wherein the coding violation comprises a differential Manchester encoding violation (see Sugiura, par. [0070]: in the case of the Biphase coding in the present embodiment, a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit).

Regarding claim 7, the combination of Sugiura and Kobayashi further discloses wherein the signal integrity is a signal amplitude of the preceding half symbol and the following half symbol (see Sugiura, Fig 4A, par. [0070]: a starting level of the next bit is inverted from an ending level of an immediately previous bit by the rule that governs the coding.  Therefore, when the check result of the data level is set as indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5A.  That is, the data level is determined to be an inverted level of the check period that corresponds to the latter half of the previous bit, and see par. [0071]: when the check result of the data level in the check period that corresponds to the latter half of the bit is indefinite, the level correction unit 39 corrects the indefinite level to take one of the high value or low value according to the table shown in FIG. 5B.  That is, the data level is determined to be an inverted level of the check period that corresponds to the former half of the next bit).

Regarding claim 8, the combination of Sugiura and Kobayashi further discloses wherein the signal integrity is a difference between a measured amplitude and an expected amplitude (see Sugiura, Fig 4A, par. [0061]: when the high level time of the hi-check signal in the check period (hi-signal width hereinafter) and the high level time of the lo-check signal in the check period (lo-signal width hereinafter) are compared, the check unit 37 determines the data level is high (H) when the former one is longer, or determines the data level is low (L) when the latter is longer.  However, the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite).

Regarding claim 9, the combination of Sugiura and Kobayashi further discloses wherein the signal integrity is a signal waveform shape integrity of the preceding half symbol and the following half symbol (see Sugiura, Fig 4A, par. [0072]: the indefinite level of the check period 4 is corrected to be high based on an estimation that the check period 4 has the inverse level of the check result of the check period 5 (i.e., a former half of the next bit) because the check period 4 is the latter half of the bit, and see par. [0073]: when the check result of the check period 4 is indefinite in FIG. 6B, the indefinite level is corrected to be low based on the check result of the check period 3).

Regarding claim 10, the combination of Sugiura and Kobayashi further discloses wherein the signal waveform shape integrity includes a difference between a determined signal waveform shape of the signal and an expected signal waveform shape (see Sugiura, Fig 4A, par. [0061]: when the high level time of the hi-check signal in the check period (hi-signal width hereinafter) and the high level time of the lo-check signal in the check period (lo-signal width hereinafter) are compared, the check unit 37 determines the data level is high (H) when the former one is longer, or determines the data level is low (L) when the latter is longer.  However, the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite).

Independent claim 17 is the method claim corresponding to claim 5 and hence rejected according to the same reasons given for claim 5.

	Regarding claim 18, the combination of Sugiura and Kobayashi further discloses wherein determining the preceding signal integrity and determining the following signal integrity comprises determining signal amplitude integrities of the preceding symbol and the following symbol (see Sugiura, Fig 4A, par. [0061]: when the high level time of the hi-check signal in the check period (hi-signal width hereinafter) and the high level time of the lo-check signal in the check period (lo-signal width hereinafter) are compared, the check unit 37 determines the data level is high (H) when the former one is longer, or determines the data level is low (L) when the latter is longer.  However, the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite).

	Regarding claim 19, the combination of Sugiura and Kobayashi further discloses wherein selecting one of the preceding symbol or the following symbol based, at least in part, on the preceding signal integrity and the following signal integrity comprises selecting the one of the preceding symbol or the following symbol that has an amplitude that is furthest from an expected amplitude (see Sugiura, Fig 4A, par. [0061]: when the high level time of the hi-check signal in the check period (hi-signal width hereinafter) and the high level time of the lo-check signal in the check period (lo-signal width hereinafter) are compared, the check unit 37 determines the data level is high (H) when the former one is longer, or determines the data level is low (L) when the latter is longer.  However, the data level is determined as indefinite when the hi-signal width and the lo-signal width are same, or when both signal widths are substantially equal to zero.  That is, when the following inequality is fulfilled, the data level is determined as indefinite).

Regarding claim 20, the combination of Sugiura and Kobayashi further discloses wherein determining the preceding signal integrity and determining the following signal integrity comprises determining signal waveform shape integrities of the preceding symbol and the following symbol (see Sugiura, par. [0072]: the indefinite level of the check period 4 is corrected to be high based on an estimation that the check period 4 has the inverse level of the check result of the check period 5 (i.e., a former half of the next bit) because the check period 4 is the latter half of the bit, and see par. [0073]: when the check result of the check period 4 is indefinite in FIG. 6B, the indefinite level is corrected to be low based on the check result of the check period 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111